Citation Nr: 1211825	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability, diagnosed as degenerative joint disease of the lumbar spine, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Traskey, Counsel





INTRODUCTION

The Veteran had active service from July 1960 to July 1963, from April 1964 to January 1967, and from July 1967 to June 1983.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by the Department of Veterans Affairs (VA) Milwaukee, Wisconsin, Regional Office (RO).
 
The Veteran requested a hearing before a decision review officer in connection with the current claim.  The hearing was scheduled and subsequently held in December 2008.  The Veteran testified at the hearing and the transcript is of record.  The Veteran also requested a hearing before the Board.  The hearing was scheduled for October 2010, but the Veteran failed to report for the hearing, provided no explanation for missing the hearing, and made no attempt to reschedule the hearing for a later date.  Accordingly, the Board will proceed as if the Veteran's request for a hearing before the Board is withdrawn.  38 C.F.R. § 20.704(d) (2011). '

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

By way of history, the Veteran originally filed a service connection claim for a low back disability in February 1985.  The RO denied the Veteran's service connection claim in a rating decision dated May 1985.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  The Veteran sought to reopen his service connection claim for a low back disability in May 2004.  The RO denied the Veteran's claim to reopen service connection for a low back disability, diagnosed as degenerative joint disease of the lumbar spine, on the grounds that he failed to submit new and material evidence.  See January 2005 rating decision.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

Most recently, the Veteran sought to reopen his service connection claim for a low back disability in June 2007.  The RO reopened the Veteran's service connection claim for a low back disability in the May 2008 rating decision currently on appeal, but denied the claim on the merits, noting that there was no evidence that the currently diagnosed low back disability was related to service.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.

Ordinarily, new and material evidence is required to reopen a finally adjudicated claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  However, in cases where, as here, VA receives or associates with the claims file relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim is to be reconsidered without regard to whether new and material was submitted to reopen the claim.  See 38 C.F.R. § 3.156(b).  A thorough review of the record suggests that a complete copy of the Veteran's service treatment records was received after the RO's most recent final denial on the Veteran's claim to reopen service connection for a low back disability in January 2005.  Accordingly, the Board will review the Veteran's claim of entitlement to service connection for a low back disability, to include as secondary to a service-connected disability, on a de novo basis and without consideration of the regulations governing the submission of new and material evidence.  Id.  

Service treatment records associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in July 1960 prior to entering service.  The clinical evaluation was essentially normal and no back abnormalities were found.  The Veteran subsequently reported to sick call in July 1962 and was treated for a mild contusion of the back and coccyx.  A separation examination performed in May 1963 was negative for any back abnormalities.  

The Veteran reported to sick call in May 1964 after lifting a duffle bag of clothes two weeks prior.  He had no problems at that time, but subsequently developed pain.  The impression was back strain.  He received additional treatment for back pain in January 1965 and February 1966.  A separation examination performed in December 1966 was negative for any back abnormalities.    
The Veteran was afforded another clinical evaluation and physical examination in July 1967 prior to entering service.  The clinical evaluation was essentially normal and no back abnormalities were found.  Periodic examinations conducted in July 1974 and June 1978 were likewise negative for any back abnormalities.  The Veteran sought care at sick call on two occasions in March 1980 for low back pain.  The impression was mild muscle strain.  The Veteran was also afforded a clinical evaluation and physical examination in January 1983 prior to retirement from service.  The clinical evaluation was normal and no back abnormalities were found.  However, the Veteran reported subjective complaints of recurrent back pain.  A notation on the examination report indicated that the Veteran had a history of recurrent low back pain since 1978 which was aggravated by prolonged standing and bending over.  The Veteran was symptomatically treated with muscle relaxants with good results.  No sequelae were noted at that time.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the recent inclusion of the Veteran's complete service treatment records in the claims file, the Veteran must be afforded a new VA examination to determine the etiology of the currently diagnosed low back disability(that is, degenerative joint disease [DJD]) and its relationship to service or a service-connected bilateral knee disability.  

The Veteran must also be provided with the information and evidence needed to substantiate his service connection claim for a low back disability on a secondary basis, to include as secondary to a service-connected bilateral knee disability.

Finally, VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the RO must request all VA medical records pertaining to the Veteran from October 20, 2009.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the disability at issue that are not already of record.
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and advise him of the information and evidence needed to substantiate the service connection claim for a low back disability on a secondary basis, to include as secondary to a service-connected bilateral knee disability.

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the AMC must obtain all relevant VA medical records from October 20, 2009.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.
  
3.  After the above development is completed, the Veteran must be afforded a VA examination to determine the etiology of the currently diagnosed low back DJD disability.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the currently diagnosed low back disability (or any other low back disability diagnosed on examination) at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein.  The examiner must also indicate whether any currently diagnosed low back disability is proximately due to or aggravated by the service-connected bilateral knee disability.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the AMC must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the AMC must implement corrective procedures at once.

6.  Thereafter, the AMC must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


